     Case 2:19-cv-02374-KJM-JDP Document 87 Filed 08/16/21 Page 1 of 5


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GARRISON JONES,                                   Case No. 2:19-cv-02374-KJM-JDP (PS)
12                      Plaintiff,                      FINDINGS AND RECOMMENDATIONS
                                                        THAT:
13           v.
                                                        DEFENDANT’S MOTION TO DISMISS BE
14    VELOCITY TECHNOLOGY                               GRANTED IN PART AND DENIED IN PART
      SOLUTIONS,
15                                                      ECF No. 43
                        Defendant.
16                                                      OBJECTIONS DUE WITHIN 14 DAYS
17

18          On July 31, 2020, the court screened plaintiff’s complaint and found that it alleged a

19   potentially cognizable Family Medical Leave Act (“FMLA”) claim against defendant Velocity

20   Technology Solutions. ECF No. 29. The court asked plaintiff either to elect to proceed on that

21   claim or to file an amended complaint within 30 days. Id. at 11. On August 7, 2020, plaintiff

22   filed a notice of election to proceed only with the FMLA interference claim against Velocity.

23   ECF No. 30. The court ordered service on Velocity. ECF No. 31. Plaintiff’s other claims were

24   dismissed without prejudice. ECF No. 48. On September 10, 2020, plaintiff filed a first amended

25   complaint against Velocity under the FMLA. ECF No. 41. On September 25, 2020, defendant

26   filed the instant motion to dismiss. ECF No. 43.

27

28
                                                        1
     Case 2:19-cv-02374-KJM-JDP Document 87 Filed 08/16/21 Page 2 of 5


 1                                               Legal Standard

 2           “Dismissal under Rule 12(b)(6) is proper when the complaint either (1) lacks a cognizable

 3   legal theory or (2) fails to allege sufficient facts to support a cognizable legal theory.” Somers v.

 4   Apple, Inc., 729 F.3d 953, 959 (9th Cir. 2013). Rule 8 of the Federal Rules of Civil Procedure

 5   requires a complaint to contain “a short and plain statement of the claim showing that the pleader

 6   is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “To survive a motion to dismiss, a complaint must

 7   contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

 8   face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

 9   544, 570 (2007)). A claim has facial plausibility when a plaintiff “pleads factual content that

10   allows the court to draw the reasonable inference that the defendant is liable for the misconduct

11   alleged.” Iqbal, 556 U.S. at 678.

12           In assessing the sufficiency of the pleadings, “courts must consider the complaint in its

13   entirety, as well as other sources courts ordinarily examine when ruling on Rule 12(b)(6) motions

14   to dismiss, in particular, documents incorporated into the complaint by reference, and matters of

15   which a court may take judicial notice.” Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S.

16   308, 322 (2007). The court is to “accept all factual allegations in the complaint as true and

17   construe the pleadings in the light most favorable to the nonmoving party.” Outdoor Media

18   Group, Inc. v. City of Beaumont, 506 F.3d 895, 899-900 (9th Cir. 2007). However, “the tenet that

19   a court must accept as true all of the allegations contained in a complaint is inapplicable to legal

20   conclusions. Threadbare recitals of the elements of a cause of action, supported by mere
21   conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678. “While legal conclusions can

22   provide the complaint's framework, they must be supported by factual allegations.” Id. at 679.

23   Those facts must be sufficient to push the claims “across the line from conceivable to plausible.”

24   Id. at 683. Ultimately, the allegations must “give the defendant fair notice of what the . . . claim

25   is and the grounds upon which it rests.” Twombly, 550 U.S. at 555 (internal quotation marks and

26   citation omitted).
27           Where a plaintiff appears without counsel in a civil rights case, the court must construe

28   the pleadings liberally and afford the plaintiff any benefit of the doubt. Karim-Panahi v. Los
                                                          2
     Case 2:19-cv-02374-KJM-JDP Document 87 Filed 08/16/21 Page 3 of 5


 1   Angeles Police Dep’t, 839 F.2d 621, 623 (9th Cir. 1988). The rule of liberal construction is

 2   “particularly important in civil rights cases.” Ferdik v. Bonzelet, 963 F.2d 1258, 1261 (9th Cir.

 3   1992). In giving liberal interpretation to a pro se civil rights complaint, courts may not “supply

 4   essential elements of claims that were not initially pled.” Ivey v. Bd. of Regents of the Univ. of

 5   Alaska, 673 F.2d 266, 268 (9th Cir. 1982).

 6          When a complaint or claim is dismissed, “[l]eave to amend should be granted unless the

 7   district court determines that the pleading could not possibly be cured by the allegation of other

 8   facts.” Knappenberger v. City of Phoenix, 566 F.3d 936, 942 (9th Cir. 2009). Leave to amend is

 9   not required where permitting further amendment to the pleadings would be futile. See

10   Deveraturda v. Globe Aviation Sec. Servs., 454 F.3d 1043, 1049-1050 (9th Cir. 2006).

11                                                Discussion

12          As an initial matter, defendant seeks to have this case dismissed for plaintiff’s failure to

13   follow court orders and to have the court to ignore plaintiff’s first amended complaint. ECF No.

14   43 at 5-7. Defendant claims that when plaintiff elected to proceed on his FMLA claim against

15   Velocity, he was foreclosed from filing a first amended complaint. But plaintiff can amend his

16   complaint once as a matter of course; it was not a violation of any rule or court order for plaintiff

17   to do so. Fed. R. Civ. P. 15(a)(1). The first amended complaint, ECF No. 41, is the operative

18   complaint in this case.

19          Defendant also moves to dismiss on the merits, arguing that the amended complaint does

20   not state an FMLA claim because plaintiff was not eligible for FMLA leave at the time he alleges
21   interference. ECF No. 43 at 8. Defendant asserts that plaintiff’s other FMLA claims, which were

22   previously dismissed, remain non-cognizable in the first amended complaint. Id.

23          Plaintiff began working for defendant on February 20, 2017. See ECF No. 41 at 9. On

24   November 18, 2017, he went on a medical leave of absence. Id. Plaintiff’s medical leave was

25   extended to February 20, 2018. Id. On that date, he became eligible for FMLA leave because he

26   had worked for defendant for one year; he was given twelve weeks—until May 15, 2018. Id.
27   Velocity notified plaintiff of his FMLA eligibility on January 23, 2018, id. at 11-12, and approved

28   his FMLA leave on February 20, 2018, id. at 31. While on FMLA leave, plaintiff was notified of
                                                        3
     Case 2:19-cv-02374-KJM-JDP Document 87 Filed 08/16/21 Page 4 of 5


 1   his employment termination on March 15, 2018. Id. at 26. Plaintiff was cleared to work by his

 2   doctor starting March 20, 2018. Plaintiff applied for unemployment benefits from the state.

 3   However, defendant subsequently recognized that plaintiff’s termination was an error and

 4   confirmed that plaintiff was still employed while on FMLA leave through May 15, 2018. Id. at

 5   24, 27.

 6             “The FMLA creates two interrelated substantive rights: first, the employee has a right to

 7   use a certain amount of leave for protected reasons, and second, the employee has a right to return

 8   to his or her job or an equivalent job after using protected leave.” Bachelder v. Am. W. Airlines,

 9   259 F.3d 1112, 1122 (9th Cir. 2001) (citing 29 U.S.C. §§ 2612(a), 2614(a)). Congress has made

10   it unlawful for an employer to interfere with, restrain, or deny an employee’s exercise or attempt

11   to exercise those rights. 29 U.S.C. § 2615(a)(1). Regulations specifically prohibit discriminating

12   or retaliating against an employee for having exercised or attempted to exercise FMLA rights. 29

13   C.F.R. § 825.220(c).

14             To state an FMLA interference claim, a plaintiff must allege that: “(1) he was eligible for

15   the FMLA’s protections, (2) his employer was covered by the FMLA, (3) he was entitled to leave

16   under the FMLA, (4) he provided sufficient notice of his intent to take leave, and (5) his employer

17   denied him FMLA benefits to which he was entitled.” Sanders v. City of Newport, 657 F.3d 772,

18   778 (9th Cir. 2011).

19             Plaintiff claims that Velocity interfered with his rights when it did not notify him of his

20   eligibility until January 2018, and did not approve his leave until the following month. ECF No.
21   41 at 31-33. But because plaintiff was not eligible for FMLA leave until February 20, 2018,

22   Velocity could not have interfered with plaintiff’s FMLA protections in January. See Sanders,

23   657 F.3d at 778. Plaintiff’s first FMLA interference claim regarding notice must be dismissed. I

24   recommend dismissal with prejudice as further leave to amend would be futile.

25             Plaintiff next claims that his employment was terminated while he was on leave. As was

26   the case with the original complaint, the first amended complaint does state a claim for FMLA
27   interference based upon plaintiff’s termination. He was eligible for and entitled to FMLA’s

28   protections in March 2018 and was using FMLA leave benefits when Velocity allegedly
                                                          4
     Case 2:19-cv-02374-KJM-JDP Document 87 Filed 08/16/21 Page 5 of 5


 1   terminated his employment without reason. Velocity argues that plaintiff was not actually

 2   terminated or that his termination was a mistake as plaintiff was on FMLA leave. However,

 3   plaintiff asserts that the state agency that approved his unemployment benefits found him to have

 4   been terminated. ECF No. 41 at 16. Dismissal of plaintiff’s FMLA interference claim based

 5   upon his termination of employment is not appropriate at this stage.

 6            Accordingly, I recommend that defendant’s motion to dismiss, ECF No. 43, be granted in

 7   part and denied in part. Plaintiff should be permitted to proceed on his FMLA interference claim

 8   based upon defendant’s termination of his employment. Plaintiff’s other FMLA claim should be

 9   dismissed without leave to amend.

10            I submit these findings and recommendations to the U.S. district judge presiding over the

11   case under 28 U.S.C. § 636(b)(1)(B) and Local Rule 304. Within fourteen days of the service of

12   the findings and recommendations, the parties may file written objections to the findings and

13   recommendations with the court and serve a copy on all parties. The document containing the

14   objections must be captioned “Objections to Magistrate Judge’s Findings and

15   Recommendations.” The presiding district judge will then review the findings and

16   recommendations under 28 U.S.C. § 636(b)(1)(C).

17
     IT IS SO ORDERED.
18

19
     Dated:      August 13, 2021
20                                                      JEREMY D. PETERSON
                                                        UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28
                                                       5
